Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theannual report of China Entertainment Group, Inc. on Form 10-KSB for the year ended December 31, 2006 as filed with the Securities and Exchange Commission (the “Report”), I, Tang Chien Chang, ChiefExecutive Officer of the Company, hereby certify as of the date hereof, solely for purposes of Title 18, Chapter 63, Section 1350 of the United States Code, that to the best of my knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company at the date and for the periods indicated. Dated:March 14,2008 /s/ Tang Chien Chang Tang Chien Chang Chief Executive Officer
